Knowlton, C. J.
This action for a conspiracy comes to this court on an appeal from a judgment for the defendants in the Superior Court. Our only jurisdiction to deal with the case is that given by It. L. e. 173, § 96, which opens for revision only matters of law apparent on the record. The plaintiff seems to have a mistaken opinion that we have power to consider the merits of his case on matters of fact.
A careful reading o£ all the several voluminous papers that have been brought before us discloses no matter of law within our jurisdiction. Exceptions were taken at one stage of the case, but the bill which was presented to the court was disallowed. If the plaintiff was aggrieved by the action of the Superior Court on this bill of exceptions, his only remedy was by filing a petition to this court to establish his exceptions. R. L. c. 173, § 110. No such petition has been filed. If the later action of the plaintiff in regard to the order denying a motion for a new trial can be treated as an exception, the only way in which the plaintiff could avail himself of it was by filing a bill of exceptions. R. L. c. 173, § 106. This he failed to do.
The stenographer’s report of the evidence is not a part of the record, and it cannot be considered as presenting questions of law on an appeal of this kind. The record shows no error of law in the disposition of the case.
If there was in the case any important question of law, the decision of which by the Superior Court was fairly questionable, *590which we do not intimate, the plaintiff has failed to take the measures prescribed by the statutes for bringing it before us for revision. Our action must be limited by our jurisdiction created by the statutes.

J. T. Hicks, pro se.

H. Albers, (T. W. Proctor & J. W. Keith with him,) for the defendants.

Judgment affirmed.